DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-8, 11-17, and 20 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 11-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zeiler et al. (USPUB 2016/0088482), in view of Velderman et al. (USPUB 2016/0099590) in view of Wilgert et al. (USPUB 2015/0357684)


As to Claim 1, Zeiler discloses a device charging system comprising: a battery configured to supply a type of power to at least one load device (Figure 1, Element 160); and a central charging station in communication with the battery, the central charging station including a memory configured to store an identifier of the battery (Paragraph 107); an output port configured to supply power to the battery; and an electronic processor configured to: associate the battery with the central charging station by storing the identifier of the battery; charge the battery when the battery is coupled to the output port; 
As to Claim 2, Zeiler, Velderman, and Wilgert disclose the device charging system of claim 1, wherein the electronic processor is further configured to add and remove identifiers of additional batteries to the memory of the central charging station (Zeiler Paragraph 108 and 128). 
As to Claim 3, Zeiler, Velderman, and Wilgert disclose the device charging system of claim 1, wherein the central charging station further includes a secondary sensor configured to read an identification label of the battery to determine when the battery is coupled to the output port (Zeiler Paragraph 58). 

As to Claim 12, Zeiler discloses a method of managing a battery having one or more battery cells (Figure 1, Element 160), the method comprising: storing, via a memory, an identifier associated with the battery (Paragraph 107); receiving, via a central charging station, the battery; charging, via the central charging station, the battery when received; determining, via an electronic processor, when the battery is removed from the central charging station (Paragraphs 58, 108, and 128); defining a virtual boundary with respect to the central charging station in which the battery is expected to stay in; determining a location of the battery; determining, based on the location of the battery, whether the battery is within the virtual boundary; and transmitting a command to the battery (Paragraphs 22 and 81); wherein the battery is configured to stop supplying power to a load device in response to receiving the command (Paragraph 83).  Zeiler does not expressly disclose engaging a locking mechanism having a locking member configured to engage with the receiving cavity to secure the battery to the central charging station.  Velderman discloses a locking mechanism having a locking member to secure the battery to the central charging station and engaging the locking mechanism upon receiving the battery (Paragraphs 85, 95-96, and figures 8 and 9).  Wilgert discloses a locking mechanism configured to engage a receiving cavity of the battery (Paragraph 50).  It would have been obvious to one having ordinary skill in the art at the time of this invention to take the teaching of Velderman, and secure the battery module of Zeiler, in order to prevent unauthorized removal of the battery module from the charging station, and further take the teaching of Wilgert's engagement locking/unlocking mechanism and add it to the system of Zeiler and Velderman, in order to have the locking structure fitted to the charging unit, which would require less space and materials than securing the battery pack inside of a locker.
As to Claim 13, Zeiler, Velderman, and Wilgert disclose the method of claim 12, further comprising storing, via the memory, a second identifier associated with a second battery (Zeiler Paragraphs 108 and 128). 
As to Claim 14, Zeiler, Velderman, and Wilgert disclose the method of claim 12, wherein the step of receiving the identifier associated with the battery includes sensing, via a sensor, an identification label of the battery when the battery is received via the central charging station (Zeiler Paragraph 58). 
As to Claim 20, Zeiler, Velderman, and Wilgert disclose the method of claim 12, further comprising: determining, via the electronic process, a potential malfunction of the battery; and generating, upon determining the potential malfunction, an alert to a user (Zeiler Paragraph 178 and 186). 

Claims 4-8, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zeiler, Velderman, and Wilgert in view of Van Der Lee (USPUB 2013/0026981).

As to Claim 4, Zeiler, Velderman, and Wilgert disclose the device charging system of claim 1, but does not expressly disclose wherein the type of power supplied to the at least one load device is transferred wirelessly.  Van Der Lee discloses disclose wherein the type of power supplied to the at least one load device is transferred wirelessly (Figure 1, Element 110).  It would have been obvious to one having ordinary skill in the art at the time of this invention to take the teaching of Van Der Lee’s wireless charging, and add it to the system of Zeiler, in order to allow the batteries to be charged and transfer charge wirelessly.
As to Claim 5, Zeiler, Velderman, and Wilgert disclose the device charging system of claim 1, but does not expressly disclose wherein the battery is configured to supply a second type of power to a second load device. Van Der Lee discloses the battery module is configured to supply a second type of power to a second load device (Figure 1, Elements 110, 100, and 104).  It would have been obvious to one having ordinary skill in the art at the time of this invention to take the teaching of Van Der Lee and allow the system of Zeiler to provide different power to different devices (Power requirements are different for Cell Phones and Laptops).
As to Claim 6, Zeiler, Velderman, Wilgert, and Van Der Lee disclose the device charging system of claim 5, wherein the second type of power is difference from the type of power supplied to the at least one load device (Van Der Lee Elements 100 and 104). 

As to Claim 8, Zeiler, Velderman, and Wilgert disclose the device charging system of claim 1, but does not expressly disclose wherein the electronic processor is further configured to supply power to the battery via a proprietary charging interface.  Van Der Lee discloses a system which is capable of controlling charging and wireless power transfer between devices (Figure 1).  Van Der Lee does not expressly state this is proprietary, however the Examiner takes official notice that it is well known that complex wireless charging control requires specialized programing with compatible devices, and this is proprietary as it is not freely available.
As to Claim 15, Zeiler, Velderman, and Wilgert disclose the method of claim 12, but does not expressly disclose wherein battery is configured to wireless supply power to the load device.  Van Der Lee discloses disclose wherein battery is configured to wireless supply power to the load device  (Figure 1, Element 110,  100,  104).  It would have been obvious to one having ordinary skill in the art at the time of this invention to take the teaching of Van Der Lee’s wireless charging, and add it to the system of Zeiler, in order to allow the batteries to be charged and transfer charge wirelessly. 
As to Claim 16, Zeiler, Velderman, and Wilgert disclose the method of claim 12, but does not expressly disclose wherein the battery is configured to supply power to a second load device. Van Der Lee discloses wherein the battery is configured to supply power to a second load device (Figure 1, Elements 110, 100, and 104).  It would 
As to Claim 17, Zeiler, Velderman, Wilgert, and Van Der Lee disclose the method of claim 16, wherein power supplied to the second load device is supplied via a wire (Zeiler Paragraph 58). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J GRANT whose telephone number is (571)270-5820.  The examiner can normally be reached on Monday - Friday 9am - 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571)272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT GRANT/Primary Examiner, Art Unit 2859